Citation Nr: 1748811	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  05-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the ankles, to include as secondary to service-connected Achilles tendonitis, bilateral degenerative joint disease of the first metatarsophalangeal (MTP) joints, and/or bilateral calcaneal spurs. 

2. Entitlement to service connection for edema of the lower extremities, to include as secondary to service-connected Achilles tendonitis, bilateral degenerative joint disease of the first MTP joints, and/or bilateral calcaneal spurs.

3. Entitlement to service connection for gout and/or gouty arthritis.

4. Entitlement to service connection for a right ankle sprain.


REPRESENTATION

Appellant represented by:	Deanne Bonner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In May 2006, an RO hearing was held before a Decision Review Officer (DRO), and, in July 2007, a hearing was held before the undersigned Veterans Law Judge (VLJ).

The Board issued a decision in October 2007 denying service connection for arthritis of the feet and ankles.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court), which, in a June 2009 Order pursuant to a May 2009 Joint Motion for Remand, vacated the Board's October 2007 decision and remanded the case to the Board for compliance with the instructions in the Joint Motion. 

Accordingly, in October 2010, the Board remanded the matter to the RO in order to provide the Veteran with a VA examination for identification of all diagnosable foot and ankle disorders and etiological opinions on any disorders found in consideration of the Veteran's lay statements of record.  The Board also asked the RO to obtain any recent VA treatment records and to readjudicate the claims. 

In May 2012, the Board obtained a Veterans' Health Administration (VHA) expert medical opinion.  See 38 U.S.C.A. § 7109(a); Padgett v. Nicholson, 19 Vet. App. 133, 145 (2005), rev'd on other grounds, 473 F.3d 1364 (Fed.Cir.2006); 38 C.F.R. § 20.903(a) (2017).  The Veteran and his representative were provided with a copy of the opinion in August 2012, and had an opportunity to submit a response, as discussed more fully in the Board's February 2013 remand of this case.  38 U.S.C.A. § 7109(c); 38 C.F.R. § 20.903(a).  

The Board remanded these claims in February 2013 for further development.  The Board remanded them again in June 2014 for a new Board hearing, in accordance with the Veteran's request.  He did not appear for the scheduled hearing.  He has not provided a reason for not appearing, and has not requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review. 


FINDINGS OF FACT

1.  The Veteran does not have osteoarthritis of either ankle. 

2.  The Veteran's edema, gout, and gouty arthritis are not linked to disease or injury incurred or aggravated in active service, and are not caused or aggravated by service-connected disabilities of the feet and ankles. 

3.  The Veteran does not have pathology of the right ankle distinct from already service-connected Achilles tendonitis. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the left and right ankles are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for edema of the lower extremities are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for gout and gouty arthritis are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.10 (2017).

4.  The criteria for service connection for a right ankle sprain are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Law

Service connection will generally be awarded or disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

In addition, service connection may be granted on a secondary basis for a disability which is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


II. Analysis

A. Osteoarthritis of the Ankles

The evidence shows that the Veteran does not have osteoarthritis of the ankles.  A July 2002 VA x-ray report of the ankles showed calcaneal spur formation, for which service connection has already been established, but no other findings.  An August 2007 VA X-ray study did not show arthritis of the ankles.  VA medical opinions dated in January 2011 and October 2013 reflect the examiners' conclusions that there was no evidence of arthritis on examination, and that the Veteran never had arthritis of the ankles.  

An April 2006 letter from a nurse practitioner states that the Veteran had arthritic ankles.  However, no explanation was provided, and this statement is not consistent with the X-ray findings and VA examiners' conclusions that the Veteran did not have arthritis of the ankles based on the X-ray reports.  It is also possible that the letter was referring to the diagnosis of "gouty arthritis," which is discussed below.  More weight is provided the objective clinical findings made on examination than the unsupported statement in the April 2006 letter.  

Similarly, a December 2012 private medical opinion reflects the conclusion that the Veteran had arthritis of the ankles related to active service, but no explanation is provided as to the basis for this diagnosis.  The nurse practitioner who authored that opinion did not personally examine the Veteran, and did not reconcile this diagnosis with the documented X-ray reports showing no arthritis of the ankles.  

Finally, more weight is accorded the objective findings than to the Veteran's lay statements on this issue. 

In the absence of a current diagnosis, service connection cannot be established.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for arthritis of the left and right ankles is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


B. Edema of the Lower Extremities, Gout, and Gouty Arthritis

The preponderance of the evidence weighs against service connection for edema of the lower extremities, gout, and gouty arthritis.  The service treatment records and service examination reports do not show edema or gout.  December 2004 private hospitalization records reflect a diagnosis of gout of the right ankle and gouty arthritis.  A December 2004 VA treatment record reflects that the Veteran reported having gout since 1999, which is many years following separation from service.  

In the May 2012 VHA medical opinion, the medical doctor concluded that it was less likely than not that the Veteran's gout and gouty arthritis were service connected.  The doctor explained that the service treatment records did not show these conditions, and that according to medical literature, gout and gouty arthritis were not pertinent to the ankle problems noted in service.  With regard to edema, the doctor stated that this could be related to the Veteran's history of atrial fibrillation and cardiomegaly, which often cause lower extremity edema.  

An October 2013 VA medical opinion notes that the Veteran's edema was found to be secondary to a residual of a cerebral vascular accident (CVA).  The examiner concluded that it was "not likely" that the leg edema was due to or the result of or aggravated by any of the Veteran's service-connected disabilities.  Although the October 2013 opinion uses the phrase "not likely," it is readily apparent that the examiner found no evidence supporting a possible relationship to the Veteran's service-connected disabilities, and thus that the examiner found such a relationship to be unlikely.  

More probative weight is accorded the findings by the VA medical professionals than to the Veteran's unsupported statements on this issue. 

In sum, the preponderance of the evidence shows that the Veteran's edema, gout, and gouty arthritis are not linked to disease or injury incurred or aggravated in active service, including his in-service ankle problems, and not caused or aggravated by service-connected disabilities of the feet and ankles.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for edema, gout, and gouty arthritis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


C. Right Ankle Strain

The Veteran has not been diagnosed with pathology of the right ankle distinct from already service-connected Achilles tendonitis.  Although the May 2012 VHA opinion concludes that the Veteran's right ankle sprain and right Achilles tendonitis were linked to service, only the latter pathology has actually been diagnosed on examination.  

In the absence of a discrete diagnosis pertaining to ankle sprain, service connection cannot be established.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for right ankle sprain is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for osteoarthritis of the ankles, to include as secondary to service-connected Achilles tendonitis, bilateral degenerative joint disease of the first metatarsophalangeal (MTP) joints, and/or bilateral calcaneal spurs is denied. 

Entitlement to service connection for edema of the lower extremities, to include as secondary to service-connected Achilles tendonitis, bilateral degenerative joint disease of the first MTP joints, and/or bilateral calcaneal spurs is denied. 

Entitlement to service connection for gout and/or gouty arthritis is denied. 

Entitlement to service connection for a right ankle sprain is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


